Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to applicant’s filing of 9/19/2019.  Claims 1-43 are pending and subject to a restriction.

DETAILED ACTION
Election/Restriction
Telephonic Communication
	Applicant’s law firm was contacted on 4/28/22 in an effort to make a telephonic election.  Recognizing the filing attorney might not necessarily be the assigned attorney, the Examiner asked the receptionist to put him through to the attorney assigned to the application.  The receptionist put the examiner through to a voicemail and a message was left to call the examiner on the application.  No call was returned.   The examiner did not catch the name on the voicemail.
	On 5/4/22 the law firm was contacted by phone and the examiner asked to be put in touch with Richard Wulff who had signed the papers in the 2019 filing.  The receptionist said they had no one there by that name, and the examiner asked to be put in touch with whoever was assigned to handle this case.  The examiner was forwarded to a voicemail of: Chikita Bryant and a message to call regarding a telephonic restriction election was left.  No call was returned.  It sounded as if and it is believed this is the same voicemail of 4/28.  A subsequent database check lists Richard Wulff as inhouse counsel with Knowles Corporation and no longer with the firm.

	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 1-22, 32-41, 42, drawn to electric vehicle replenishing station, method for using, and computer medium for controlling an electric vehicle replenishing station and transmitting navigation directions to electric vehicles classified in class G01C subclass 53/66. 
Claims 23-30, 43, drawn to a rechargeable electric vehicle and computer medium configured to receive navigation directions to a replenishing station. Classified in class G01C subclass 21/3476.
	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention I has separate utility such as assisting transmitting navigation information to a vehicle or charging a vehicle or transmitting general information to a vehicle.  See MPEP § 806.05(d).  In the instant case, invention II has separate utility such as moving a driver or passenger to a destination, receiving radio transmissions including information. 
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:	
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
		Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
		No claims appear to be linking claims.  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael E. Butler whose telephone number is (571) 272-6937.  The examiner can normally be reached on Mon, Thurs, Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox, can be reached on (571) 272-6923.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/M.E.B/Examiner, Art Unit 3655  

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655